                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION


GABRIELLE GILMORE,                          )
                                            )
                  Plaintiff,                )
                                            )
v.                                          )
                                            )
LOWE’S HOME CENTERS, LLC                    )       Case No.: 20-CV00861
                                            )
and                                         )
                                            )
LOWE’S COMPANIES, INC.,                     )
                                            )
                  Defendants.               )

                                    NOTICE OF REMOVAL

          COME NOW Defendants Lowe’s Home Centers, LLC and Lowe’s Companies, Inc. 1

(collectively, “Lowe’s” or “Defendants”), by and through undersigned counsel, and hereby remove

the above-styled case from the Circuit Court of Jackson County, State of Missouri, Case No. 2016-

CV18988, to the United States District Court for the Western District of Missouri, Western

Division, pursuant to 28 U.S.C. §§ 1332(a), 1441(b), and 1446. This case is being removed to this

Court because, based on the allegations Plaintiff Gabrielle Gilmore (“Plaintiff”) asserts in this

action, there is complete diversity between the parties and more than $75,000 is in controversy .

As grounds for removal, Lowe’s respectfully states as follows:




          At all times during his employment, Plaintiff has been employed by Lowe’s Home
          1

Centers, LLC, not Lowe’s Companies, Inc., and therefore Lowe’s Companies, Inc. is not a proper
party to this action.



2397429
              Case 4:20-cv-00861-WBG Document 1 Filed 10/26/20 Page 1 of 10
                                        INTRODUCTION

       1.      On September 17, 2020, Plaintiff, a current Lowe’s employee, filed a seven-count

lawsuit, alleging violations of the Missouri Human Rights Act (“MHRA”) against Lowe’s. The

lawsuit is currently pending in the Circuit Court of Jackson County, Missouri, as Case No. 2016-

CV18988.

       2.      On that same day, the State Circuit Court issued the Summons for both Defendants

in this action, and the assigned Judge, the Honorable Marco A. Roldan, issued a Notice of Case

Management Conference for Civil Case and Order for Mediation.

       3.      On September 28, 2020, Plaintiff served Lowe’s Home Centers, LLC with the

Summons and a copy of his Petition.

       4.      On September 30, 2020, Plaintiff served Lowe’s Companies, Inc. with the

Summons and a copy of his Petition.

       5.       Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the complete State

Court file is attached hereto as Exhibit 1.

       6.      As set forth more fully below, this action is one that Lowe’s may remove to this

Court under 28 U.S.C. § 1441 because Lowe’s has satisfied the procedural requirements and this

Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332(a). There is complete

diversity between the parties and more than $75,000 in controversy.

                                 TIMELINESS OF REMOVAL

       7.      This Notice of Removal is timely filed within thirty days after either Defendant was

served with a copy of Plaintiff’s Petition. Defendant has not filed any responsive pleadings in the

Circuit Court of Jackson County, Missouri prior to filing this Notice of Removal.

       8.      Thus, this action is timely removed pursuant to 28 U.S.C. § 1446.



                                                 2
         Case 4:20-cv-00861-WBG Document 1 Filed 10/26/20 Page 2 of 10
                     REMOVAL BASED ON DIVERSITY JURISDICTION

         9.     Removal of this action is proper under 28 U.S.C. §§ 1441(a) and 1332(a) because,

upon information and belief, a complete diversity of citizenship exists between Plaintiff and

Lowe’s, and the amount in controversy in this matter exceeds $75,000, exclusive of interest and

costs.

                               Diversity of Citizenship is Satisfied.

         10.    As pleaded in the Petition, Plaintiff is a citizen and resident of the State of Missouri.

(Petition, Ex. 1, ¶ 1.)

         11.    A limited liability company (LLC) is treated as a partnership for purposes of

diversity jurisdiction, and citizenship depends on the citizenship of the LLC’s members. GMAC

Commercial Credit, LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004), citing

Carden v. Arkoma Assocs., 494 US 185, 195 (1990).

         12.    Lowe’s Home Centers, LLC is a limited liability company, and its sole member is

Lowe’s Companies, Inc. (Declaration of Grace Ridley (“Ridley Decl.”), attached hereto as Exhibit

2, ¶¶ 3-4.)

         13.    For purposes of removal, a corporation is a citizen of the state in which it is

incorporated and has its principal place of business. Hertz Corp. v. Friend, 559 U.S. 77; 130 S.Ct.

1181, 1192-93 (2010). The phrase “principal place of business” in 28 U.S.C. § 1332(c)(1) refers

to the place where a corporation’s high-level officers direct, control, and coordinate the

corporation’s activities, i.e., its “nerve center,” which typically will be found at its corporate

headquarters. Id.

         14.    Lowe’s Companies, Inc. is a North Carolina corporation, and its headquarters –

where its high-level officers direct, control, and coordinate the corporation’s activities – is located



                                                   3
          Case 4:20-cv-00861-WBG Document 1 Filed 10/26/20 Page 3 of 10
in North Carolina. (Ridley Decl., Ex. 2, ¶¶ 3-4.) Lowe’s Companies, Inc. is a citizen of North

Carolina.

        15.     Thus, for removal purposes, Defendants Lowe’s Home Centers, LLC and Lowe’s

Companies, Inc. are citizens of the State of North Carolina, not Missouri. See GMAC Commercial

Credit, LLC, 357 F.3d at 829.

        16.     Accordingly, the requisite diversity of citizenship exists. See 28 U.S.C. § 1332(c).

                      The Amount in Controversy Requirement is Satisfied.

        17.     In this action, Plaintiff asserts seven, separate causes of action under the MHRA,

specifically   disability discrimination, race discrimination, color discrimination, hostile work

environment (disability), hostile work environment (race), hostile work environment (color), and

retaliation, all in purported violation of the MHRA. (See generally Petition, Ex. 1.) As set forth

below, Plaintiff’s allegations establish that there is more than $75,000 at issue in this case,

exclusive of interest and costs.2

        18.     Lowe’s need only show by a preponderance of evidence that Plaintiff’s claims place

more than $75,000 at issue. Knudson v. Systems Painters, Inc., 634 F.3d 968, 975 (8th Cir. 2011);

Pleasant v. Noble Fin. Corp., 54 F. Supp. 3d 1071, 1076 (W.D. Mo. 2014).

        19.     The removing party’s burden is one of “pleading” and not one of “proof.” Hargis

v. Access Capital Funding, LLC, 674 F.3d 783, 788-89 (8th Cir. 2012). The removing party need

not confess liability in order to show that the jurisdictional amount has been met. Id. at 789

(citation omitted).




        2  Lowe’s relies on Plaintiff’s allegations (and the calculations below) for purposes of
establishing the propriety of removal only, subject to and without waiving its position that Plaintiff
is not entitled to any damages whatsoever in this action and its general denial of the allegations in
the Petition.

                                                  4
            Case 4:20-cv-00861-WBG Document 1 Filed 10/26/20 Page 4 of 10
        20.     In the Eighth Circuit, where a plaintiff’s petition fails to allege a specific amount in

damages sought, the jurisdictional issue is not whether the pleaded damages are greater than the

requisite amount, but “whether a fact finder might legally conclude that they are.” See Skoda v.

Lilly USA, LLC, 488 Fed. App’x 161, 162 (8th Cir. 2012); Kopp v. Kopp, 280 F.3d 883, 885 (8th

Cir. 2002) (emphasis added).

        21.     In addition to the various categories of compensatory damages a plaintiff seeks,

including damages for emotional distress, this Court may also consider attorneys’ fees and punitive

damages that may be awarded under the MHRA, see Mo. Rev. Stat. § 213.111, in establishing the

$75,000 amount in controversy. See, e.g., Crawford v. F. Hoffman-La Roche Ltd., 267 F.3d 760,

766 (8th Cir. 2001) (noting that punitive damages and statutory attorneys’ fees count toward the

jurisdictional minimum for diversity jurisdiction).

        22.     In this action, Plaintiff seeks actual damages equal to his alleged lost compensation

and benefits. (Petition, Ex. 1, ¶¶ 52, 58, 64, 74, 83, 92, 99.)

        23.     Plaintiff further seeks non-economic damages such as career disruption, pain and

suffering, mental anguish, embarrassment, and emotional distress. (Id.)

        24.     Plaintiff also seeks punitive damages from Defendants. (Id., ¶¶ 53, 59, 65, 75, 84,

93, 100.)

        25.     Plaintiff further seeks an award of attorneys’ fees. (Id., ¶¶ 54, 60, 66, 76, 85, 94,

101.)

        26.     Additionally, in the WHEREFORE paragraph in each Count, Plaintiff requests an

award “that is fair and reasonable, for his costs in maintaining this action, for his reasonable

attorneys’ fees, for punitive damages, for an equitable award of front pay, for all damages available




                                                   5
            Case 4:20-cv-00861-WBG Document 1 Filed 10/26/20 Page 5 of 10
under the MHRA, and for any other relief which the Court may deem just and proper.” (See

generally Petition, Ex. 1.)

       27.     When Plaintiff’s claimed compensatory damages, including lost wages, salary, and

benefits, are combined with his claims for punitive damages, and attorneys’ fees, there is no

question that the amount in controversy in this action exceeds $75,000. See, e.g., Miller v. CEVA

Logistics, No. 07-0644-CV-W-FJG, 2008 WL 130847, at *2 (W.D. Mo. Jan. 10, 2008) (holding

that a claim of lost wages by an employee earning $11.75 per hour combined with his claimed

damages for emotional distress, punitive damages, and attorneys’ fees “could easily lead to a

damage award greater than $75,000” even though the plaintiff filed an affidavit stating his damages

were less than $75,000); Walker v. Lanoga Corp., No. 06-0148CV-W-FJG, 2006 WL 1594451, at

*2 (W.D. Mo. June 9, 2006) (determining that the defendant had adequately established that the

amount in controversy would exceed the jurisdictional minimum when the damages for lost wages

were combined with other alleged damages, including damages for emotional distress).

       28.     One of the bases of Plaintiff’s claims is his allegation that Lowe’s denied him a

promotion to various positions, including an Account Executive Pro Services position, because of

his disability, race, or color. (See Petition, Ex. 1.) In August 2017, when Plaintiff applied for an

Account Executive Pro Services position, the compensation for such a position at Plaintiff’s store

ranged from $52,800 to $79,200 annually, with a median annual salary of $66,000. (Ridley Decl.,

Ex. 2, ¶ 8.) At the time of his application, Plaintiff was an hourly employee, paid at an annualized

rate of $41,808, or $20.10 per hour. (Id., ¶ 9.) Thus, at the median Account Executive Pro Services

annual salary, Plaintiff’s lost wages from August 2017 to present could amount to $76,560

($66,000 x 3.17 years) – ($20.10 x 40 hours per week x 165 weeks). And, assuming a trial eighteen

months from today, his lost wages could total $112,848 ($66,000 x 4.67 years) – ($20.10 x 40



                                                 6
         Case 4:20-cv-00861-WBG Document 1 Filed 10/26/20 Page 6 of 10
hours per week x 243 weeks). Even at the lower annual salary of $52,800 for the Account

Executive Pro Services position, Plaintiff’s lost wages from August 2017 to present could amount

to $34,716 ($52,800 x 3.17 years) – ($20.10 x 40 hours per week x 165 weeks); assuming a trial

eighteen months from today, his lost wages could total $51,204 ($52,800 x 4.67 years) – ($20.10

x 40 hours per week x 243 weeks).

       29.     Plaintiff’s claimed damages do not stop at lost wages. Plaintiff also seeks the

equitable relief of front pay. Courts in the Eighth Circuit have awarded front pay for as long as

eight years and eight months from the date of verdict. See Sellers v. Mineta, 358 F.3d 1058, 1066

(8th Cir. 2004).   See also Cooper v. Scripps Media, Inc., No. 17-0041-CV-W-BP, 2019 WL

2617822, at *3 (W.D. Mo. June 26, 2019) (2 years); Folz v. Marriott Corp., 594 F. Supp. 1007,

1018-19 (W.D. Mo. 1984) (7 years). Thus, Plaintiff’s potential award of front pay could amount

to as much as $266,400 ($66,000 x 8.67 years) – (current wage of $16.99 x 40 hours per week x

450 weeks).

       30.     Further Plaintiff also seeks damages for lost employment benefits. (Petition, Ex. 1,

¶¶ 52, 58, 64, 74, 83, 92, 99.) During his employment, Plaintiff was eligible for standard company

benefits, including health, vision, and dental insurance as well as a flexible health spending

account, 401(k) plan, short term and long term disability insurance, and supplemental life

insurance. (Ridley Decl., Ex. 2, ¶ 7.)

       31.     Here, if Plaintiff’s claim for lost benefits is conservatively valued at 20% of his lost

wages, his lost benefits from the date of application through the date of trial could range from

approximately $10,240.80 to $22,569.60.

       32.     Plaintiff also claims that he is entitled to punitive damages on all counts of his

Petition. (Petition, Ex. 1, ¶¶ 53, 59, 65, 75, 84, 93, 100.) Although his Petition makes no effort to



                                                  7
         Case 4:20-cv-00861-WBG Document 1 Filed 10/26/20 Page 7 of 10
quantify these elements of his alleged damages, and again without conceding the point, Lowe’s

notes that Missouri juries certainly have awarded sums sufficient to put Plaintiff’s total claims well

over the $75,000 threshold on a punitive damage claim alone. See Brill v. Burton Creek

Management Corp., No. 6:99-cv-3097 (W.D. Mo. May. 1, 2000) (entering judgment on jury

verdict of $300,000 in punitive damages on a Title VII claim); Miller v. Am. Family, 2016 WL

8315313 (Mo. Cir. Ct. Dec. 15, 2016) (awarding a plaintiff $20,000,000 in punitive damages on

her claims of sex and age discrimination under the MHRA); Gentry v. Orkin LLC, 2016 WL

8315309 (Mo. Cir. Ct. Dec. 15, 2016) (awarding plaintiff $10,000,000 in punitive damages on a

MHRA claim); McClurg v. Mo. Highway and Transp. Comm’n, 2014 WL 8843699 (Mo. Cir. Ct.

Dec. 12, 2014) (awarding a plaintiff $500,000 in punitive damages on a claim of sex discriminat ion

under the MHRA); McGhee v. Schreiber Foods, Inc., 2015 WL 1887835 (Mo. Cir. Ct. Feb. 16,

2015) (awarding a plaintiff $350,000 in punitive damages on a claim of age discrimination under

the MHRA). Indeed, the Eighth Circuit has approved a four-to-one ratio between punitive and

compensatory damages as appropriate in MHRA cases. Wallace v. DTG Operations, Inc., 563

F.3d 357, 363 (8th Cir. 2009).

       33.     Here, Plaintiff has alleged that he has been denied numerous job promotions as a

result of Lowe’s actions that “were done intentionally, maliciously, and with willful indifference

to the rights of the Plaintiff.” (See Petition, Ex. 1, at ¶¶ 53, 59, 65, 75, 84, 93, 100). These facts—

if proven, of course—could possibly support a punitive damage award.

       34.     Plaintiff also seeks emotional distress damages and attorneys’ fees that are

appropriate to include in the amount in controversy calculation. Miller v. Ceva Logistics, No. 07-

cv-0644, 2008 WL 130847 (W.D. Mo. Jan. 10, 2008); Hudson v. United Sys. of Ark., 709 F.3d 700

(8th Cir. 2013) (affirming an award of $100,000 in emotional distress damages); Rowe v. Hussman



                                                  8
         Case 4:20-cv-00861-WBG Document 1 Filed 10/26/20 Page 8 of 10
Corp., 381 F.3d 775 (8th Cir. 2004) (affirming an award of $500,000 in emotional distress

damages); Jarrett v. Henkel Corp., No. 4:15-cv-0832DGK, 2016 WL 409819 (W.D. Mo. Feb. 2,

2016) (denying a plaintiff’s motion to remand where an award for lost wages and attorneys’ fees

combined would likely exceed the jurisdictional limit).

       35.     Further illustrating that Plaintiff’s claimed damages will exceed $75,000, the

undersigned can attest that Plaintiff will seek substantial damages greater than $75,000 based on

his over 20 years of experience in handling claims of discrimination brought against employers.

(Declaration of Thomas P. Berra, Jr., attached hereto as Exhibit 3.)

       36.     When Plaintiff’s claimed compensatory damages are combined with his claims for

punitive damages and attorneys’ fees, there is no question the amount in controversy in this action

exceeds $75,000. Removal is appropriate in this case.

       37.     Therefore, even if Plaintiff’s actual damages do not exceed $75,000, it is clear that

the finder of fact could potentially award well in excess of the $75,000 threshold.

                                         CONCLUSION

       38.     Plaintiff is a citizen of Missouri, and Defendant is a citizen of North Carolina.

Plaintiff seeks to recover lost compensation and benefits, non-economic damages such as career

disruption, pain and suffering, mental anguish, embarrassment, and emotional distress, front pay,

punitive damages, and attorneys’ fees that exceed the jurisdictional minimum of $75,000.

Removal to this Court is therefore proper under diversity of jurisdiction.

       WHEREFORE, Defendant Lowe’s removes this case to the United States District Court

for the Western District of Missouri, respectfully requests that no further proceedings be had in

the Circuit Court in Jackson County, Missouri, and prays for such other and further relief as the

Court deems just and proper.



                                                 9
         Case 4:20-cv-00861-WBG Document 1 Filed 10/26/20 Page 9 of 10
                                                    Respectfully submitted,

                                                    LEWIS RICE LLC

DATED: October 26, 2020                      By:    /s/ Thomas P. Berra, Jr.
                                                    Thomas P. Berra, Jr. #43399MO
                                                    600 Washington Avenue, Suite 2500
                                                    St. Louis, Missouri 63101
                                                    Telephone: (314) 444-1352
                                                    Facsimile: (314) 612-1352
                                                    tberra@lewisrice.com

                                                    Attorneys for Defendants




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was filed
electronically with the Clerk of Court and served via the Court’s electronic filing system on this
26th day of October, 2020 to:
Richard S. Fisk
Jessica G. Lile
Beam-Ward, Kruse, Wilson & Fletes, LLC
8645 College Boulevard, Suite 250
Overland Park, Kansas 66210
rfisk@bkwflaw.com
jlile@bkwflaw.com
Attorneys for Plaintiff


                                                    /s/ Thomas P. Berra, Jr.




                                               10
        Case 4:20-cv-00861-WBG Document 1 Filed 10/26/20 Page 10 of 10
